--------------------------------------------------------------------------------

EXHIBIT 10.4
 
Execution Version


AMENDMENT NO. 3
TO
ASSET PURCHASE AGREEMENT


November 22, 2016


This Amendment No. 3 (this “Amendment”) to that certain Asset Purchase Agreement
(as amended, the “Purchase Agreement”), dated as of October 18, 2016, by and
among Cosi, Inc., a Delaware corporation, Hearthstone Partners, LLC, a
Massachusetts limited liability company, Hearthstone Associates, LLC, a
Massachusetts limited liability company, Xando Cosi Maryland, Inc., a Maryland
corporation, and Cosi Sandwich Bar, Inc., a Delaware corporation (each a
“Seller” and collectively, the “Sellers”), and LIMAB LLC, a Delaware limited
liability company (the “Purchaser”). Capitalized terms used and not defined
herein shall have the meanings specified in the Purchase Agreement.


RECITALS


WHEREAS, Section 10.08 of the Purchase Agreement provides that the Purchase
Agreement may be amended, modified or supplemented by written agreement of the
Purchaser and the Sellers (the “Parties”);


WHEREAS, on October 28, 2016, the Parties entered into that certain Amendment
No. 1 to Asset Purchase Agreement (the “First Amendment”), which extended
certain dates in the Purchase Agreement to reflect extensions of time
contemplated in the Bidding Procedures approved by the Bankruptcy Court on
October 20, 2016; and


WHEREAS, on November 17, 2016, the Parties entered into that certain Amendment
No. 2 to Asset Purchase Agreement (the “Second Amendment”), which amended
Section 8.01(c) of the Purchase Agreement to extend the diligence termination
date to November 22, 2016; and


WHEREAS, the Parties desire to further amend the Purchase Agreement as set forth
below.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, and intending to be legally
bound hereby, the Parties do hereby agree to amend the Purchase Agreement as
follows:


1.           A new Article IX.A is hereby added to the Purchase Agreement
reading as follows:
 

--------------------------------------------------------------------------------



“ARTICLE IX.A
CERTAIN FRANCHISE MATTERS


Section 9.01A Provisions relating to certain Franchise Agreements.
Notwithstanding anything in this Agreement to the contrary, the following
provisions will apply to (i) the Cosi, Inc. Master Development and Franchise
Agreement, Territory of Costa Rica (MDFA) (including all addendums, amendments,
supplemental written agreements and guarantees relating thereto, the “FC
Franchise Agreement”) dated as of March 28, 2012 between Cosi, Inc. and Fast
Casual S.A. (“Fast Casual”) and (ii) the International License Agreement
(including all amendments, supplemental written agreements and guarantees
relating thereto, the “Dubai Franchise Agreement”) in relation to Dubai with Al
Tayer Group, LLC (including all related entities, “Al Tayer”):


(a)           On the Closing Date, a portion of the cash component of the
Purchase Price equal to $525,000 (the “Dubai Franchise Reserve”) shall be
withheld by the Purchaser and placed with a mutually acceptable third party
custodian. On or before December 17, 2017, if Al Tayer has extended the Dubai
Franchise Agreement on a long term basis (or a new agreement has been executed
with Al Tayer on substantially similar terms as the Dubai Franchise Agreement
for the current location or for another location in Dubai) for at least five
years on development and ten years on franchise operations, then 100% of the
Dubai Franchise Reserve shall be paid to Sellers. If the Dubai Franchise
Agreement is extended on a long term basis (or a new agreement has been executed
with Al Tayer on substantially similar terms as the Dubai Franchise Agreement
for the current location or for another location in Dubai) but for a shorter
time than five years development/ten years franchise operations, then a
proportional portion of the Dubai Franchise Reserve shall be paid to Sellers
(such proportion to be determined in good faith including appropriate allocation
as between development and operations) and the remainder shall be paid to
Purchaser or its designee. If the Dubai Franchise Agreement has not been
extended on a long term basis on or before December 17, 2017, then 100% of the
Dubai Franchise Reserve shall be paid to Purchaser or its designee. Purchaser
and Sellers shall issue instructions to the third party custodian consistent
with the provisions of this Section 9.01A(a).


(b)           On the Closing Date, a portion of the cash component of the
Purchase Price equal to $975,000 (the “FC Franchise Reserve”) shall be withheld
by the Purchaser and placed with a mutually acceptable third party custodian. On
or before December 31, 2017, (1) Sellers shall receive from the FC Franchise
Reserve an amount (but not greater than the FC Franchise Reserve) equal to (x)
3.5 times the amount of franchise royalty revenue actually paid by Fast Casual
to Purchaser following the Closing Date in respect of revenues for the trailing
twelve month period commencing December 1, 2016 and ending November 30, 2017
less (y) any out of pocket expenses incurred by the Purchaser in enforcing its
rights under the FC Franchise Agreement and (2) the remainder (if any) of the FC
Franchise Reserve shall be paid to Purchaser or its designee. Purchaser and
Sellers shall issue instructions to the third party custodian consistent with
the provisions of this Section 9.01A(b).


(c)           Sellers shall indemnify and hold harmless Purchaser and its
Affiliates, representatives and agents for any and all costs, claims, expenses,
losses and damages caused by any litigation or dispute relating to the FC
Franchise Agreement or the assumption or rejection thereof (including any
appeals) and the collection of franchise fees (collectively, “FC Costs”). As
security for such indemnity, Purchaser shall withhold on the Closing Date a
portion of the cash component of the Purchase Price in an amount to be mutually
agreed (based upon a reasonable estimate of the FC Costs to be incurred in
connection with any litigation or mediation) by Sellers and Purchaser on or
before the Closing Date. On the one year anniversary of the Closing Date, any
remaining amount of such security less a reasonable reserve for outstanding
claims or expenses shall be paid to the Sellers.” Any disputes as to the
reasonableness of FC Costs shall be determined by the Bankruptcy Court.
 
2

--------------------------------------------------------------------------------



(d)           Purchaser shall consult with and keep Sellers (or a representative
of Sellers’ bankruptcy estate) informed of Purchaser’s negotiations with Fast
Casual and Al Tayer. It is the intent of Purchaser and Sellers that in its
dealings with Fast Casual and Al Tayer, Purchaser shall work in good faith
toward the objective of Fast Casual paying franchise fees in accordance with the
FC Franchise Agreement and of Al Tayer extending the Dubai Franchise Agreement
on a long term basis.


2.           No Other Amendments. Except as expressly amended hereby, the
Purchase Agreement is in all respects ratified and confirmed and all the terms,
conditions, and provisions thereof shall remain in full force and effect. This
Amendment is limited precisely as written and shall not constitute an amendment
to any other term or condition of the Purchase Agreement or any of the documents
referred to therein.


3.           Other Miscellaneous Terms. The provisions of Article X (General
Provisions) of the Purchase Agreement shall apply mutatis mutandis to this
Amendment, and to the Purchase Agreement as modified by this Amendment, taken
together as a single agreement, reflecting the terms as modified hereby.


Signature Pages Follow.
 
3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
undersigned as of the date first written above.



 
LIMAB LLC
       
By:
/s/ ANDREW BERGER
 
Name:
Andrew Berger
 
Title:
Manager



Signature Page to Amendment No. 3 to Asset Purchase Agreement
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
undersigned as of the date first written above.



 
COSI, INC.
       
By:
/s/ PATRICK BENNETT
 
Name:
Patrick Bennett
 
Title:
Interim CEO and President
       
HEARTHSTONE PARTNERS, LLC
       
By:
/s/ PATRICK BENNETT
 
Name:
Patrick Bennett
 
Title:
Interim CEO and President
       
HEARTHSTONE ASSOCIATES, LLC
       
By:
/s/ PATRICK BENNETT
 
Name:
Patrick Bennett
 
Title:
Interim CEO and President
       
XANDO COSI MARYLAND, INC.
       
By:
/s/ PATRICK BENNETT
 
Name:
Patrick Bennett
 
Title:
Interim CEO and President
       
COSI SANDWICH BAR, INC.
       
By:
/s/ PATRICK BENNETT
 
Name:
Patrick Bennett
 
Title:
Interim CEO and President



Signature Page to Amendment No. 3 to Asset Purchase Agreement
 



--------------------------------------------------------------------------------

 